DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-18, and 20 have been considered but are moot because the amendments to the claims necessitate a new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4-5, 11-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. Patent Application Publication No. 2017/0031361 and hereinafter, “Olson”) in view of Matsumoto (Patent ID: JP 2003118523A). 

Regarding claim 1, Olson teaches an apparatus for controlling driving of a vehicle, the apparatus comprising: 
a processor, wherein the processor is configured to determine whether a lane change is necessary based on a rear situation of a reference vehicle
Olson [0044] discloses policies to manage vehicle reactions in response to another vehicle located behind the reference vehicle (e.g., adjusting the speed of the reference vehicle to maintain desired distances between other vehicles behind the reference vehicle).
Olson [0046] discloses that the reference vehicle may perform lane changes in either direction.
when the lane change is necessary, determine whether the lane change is possible based on a left-side rear situation and a right-side rear situation of the reference vehicle
Olson [0023] discloses determining the presence of a non-host vehicle to the left or ride side of the vehicle within a specified distance and direction. 
Olson [0044] discloses policies for changing a lane if traffic rules allow for a lane change and that there are no obstructing non-host vehicles.
perform lane change control of the reference vehicle depending on the determination result
 Olson [0044] discloses policies to manage vehicle reactions in response to another vehicle located behind the reference vehicle (e.g., adjusting the speed of the reference vehicle to maintain desired distances between other vehicles behind the reference vehicle).
Olson [0046] discloses that the reference vehicle may perform lane changes in either direction.
a storage configured to store a result of monitoring the rear situation, the left-side rear situation, and the right-side rear situation of the reference vehicle 
Olson [0032] discloses a memory to store collected data, wherein the collected data may include a position, distance, speed, and direction of a non-host vehicle with respect to the host vehicle, where the position is determined as a function of time. Collected data may further include, e.g., information such as a type (e.g., light truck, passenger car, minivan, etc.), dimensions, make, model, etc. of the one or more of the non-host vehicles.
Olson in combination with Matsumoto teaches:
wherein the processor is configured to determine that the lane change is necessary when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp and not blinking a turn signal are present behind the reference vehicle in a lane in which the reference vehicle is driving
Matsumoto [0012] discloses determining if a high-speed vehicle is approaching from behind a host vehicle and avoiding it by changing lanes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lane change determination disclosed by Olson to include detection of a high-speed vehicle approaching from behind a reference vehicle, as taught in Matsumoto, in order to ensure safety and avoid potential collision avoidance or tailgating.

Regarding claims 2 and 17
when the lane change is impossible, monitor a forward situation of the reference vehicle to determine whether vehicle speed control of the reference vehicle is possible;
Olson [0023] discloses monitoring a forward situation of the reference vehicle. 
Olson [0044] discloses that the vehicle may adjust its speed in response to a non-host vehicle in the same lane in order to maintain desired distances between the vehicles. 
and perform the vehicle speed control of the reference vehicle. 
Olson [0044] discloses that the reference vehicle may accelerate ahead of a non-host vehicle, indicating performing vehicle speed control of the reference vehicle. 

Regarding claims 4 and 20, Olson in combination with Matsumoto teaches the apparatus of claim 1, wherein the processor is configured to:
determine that the lane change is necessary, depending on at least one or more of: a relative distance of a large vehicle, a high-speed approaching vehicle, a vehicle blinking a head lamp, which are present behind the reference vehicle;
Matsumoto [0012] discloses detecting a high-speed vehicle approaching from behind a reference vehicle.
Matsumoto [0048] discloses determining the distance between the vehicle and another vehicle.
a relative speed of the large vehicle, the high-speed approaching vehicle, and the vehicle blinking the head lamp;
Matsumoto [0012] discloses detecting a high-speed vehicle approaching from behind a reference vehicle.
The Examiner notes that detecting that the approaching vehicle is traveling at a high speed indicates determining its relative speed.
and whether the large vehicle, the high-speed approaching vehicle, and the vehicle blinking the head lamp blink a turn signal
Matsumoto [0012] discloses determining if a high-speed vehicle is approaching from behind a reference vehicle and avoiding it by changing lanes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lane change determination disclosed by Olson to include detection of a high-speed vehicle approaching from behind a reference vehicle, as taught in Matsumoto, in order to ensure safety and avoid potential collision avoidance or tailgating.

Regarding claim 5, Olson teaches the apparatus of claim 1, wherein the processor is configured to:
determine whether the lane change is possible, depending on whether there is a rear vehicle driving in a rear left lane of the reference vehicle or a rear right lane of the reference vehicle. 
Olson [0023] discloses detecting non-host vehicles to the left and right or front or rear of a host vehicle and determining their relative distance to the host vehicle. 
 Olson [0044] discloses that the reference vehicle may perform a lane change in either direction depending on if traffic rules allow for a lane change and upon determining that there are no obstructing non-host vehicles.

Regarding claim 11, Olson in combination with Matsumoto teaches the apparatus of claim 1, wherein the processor is configured to:
when the reference vehicle is driving in a slow lane among a plurality of lanes and when there is a large vehicle behind on the lane in which the reference vehicle is driving, or when a relative speed or a relative distance of the large vehicle satisfies a predetermined condition and there is no blink of a turn signal, determine that the lane change is necessary.
Matsumoto [0012] discloses determining if a high-speed vehicle is approaching from behind a reference vehicle and avoiding it by changing lanes.


Regarding claim 12, Olston teaches the apparatus of claim 11, wherein the processor is configured to:
when the lane change is necessary, determine whether a change to a left lane is possible; and when the change to the left lane is impossible, determine whether to increase a vehicle speed.
 Olson [0044] discloses that the reference vehicle may perform a lane change in either direction depending on if traffic rules allow for a lane change and upon determining that there are no obstructing non-host vehicles. Olson also discloses an abort function that aborts the lane change maneuver if a previously unobserved non-host vehicle approaches the area into which the host vehicle is trying to pass. Olson further discloses electing to accelerate ahead of a non-host vehicle in an overtaking policy, dependent on the speed and distance between the vehicles.

Regarding claims 14 and 18, Olson teaches the apparatus of claim 1, wherein the processor is configured to:
after controlling the lane change, monitor a forward situation and the rear situation on a changed lane to perform return control to a previous lane.
Olson [0023] discloses monitoring a forward or rear situation of a reference vehicle. 
Olson [0044] discloses performing a lane change maneuver in order to overtake a non-host vehicle, and after accelerating and passing the non-host vehicle, returning back into the original lane.  

15, Olson teaches a vehicle system comprising: a vehicle driving control apparatus, wherein:
Matsumoto [0012] discloses detecting a high-speed vehicle approaching from behind a reference vehicle.
Matsumoto [0048] discloses determining the distance between the vehicle and another vehicle.
when the lane change is necessary, determine whether the lane change is possible based on a left-side rear situation and a right-side rear situation of the reference vehicle;
Olson [0023] discloses determining the left or right, front or rear situations of a reference vehicle. 
 Olson [0044] discloses that the reference vehicle may perform a lane change in either direction depending on if traffic rules allow for a lane change and upon determining that there are no obstructing non-host vehicles.
perform lane change control of the reference vehicle depending on the determination result
Olson [0044] discloses that the reference vehicle may perform a lane change in either direction depending on if traffic rules allow for a lane change and upon determining that there are no obstructing non-host vehicles.
 a sensing module, wherein the sensing module is configured to sense a surrounding situation of the reference vehicle to transmit the sensing result to the vehicle driving control apparatus
See Olson [0038] discloses sensing modules to collect data for sensing the environment.
See Olson [0044] discloses changing a lane if there are no sensed obstructing non-host vehicles. 
Olson in combination with Matsumoto teaches:
the vehicle driving control apparatus is configured to determine whether a lane change is necessary based on a rear situation of a reference vehicle
Matsumoto [0012] discloses determining if a high-speed vehicle is approaching from behind a reference vehicle and avoiding it by changing lanes.
wherein the processor is configured to determine that the lane change is necessary when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp and not blinking a turn signal are present behind the reference vehicle in a lane in which the reference vehicle is driving
Matsumoto [0012] discloses determining if a high-speed vehicle is approaching from behind a host vehicle and avoiding it by changing lanes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lane change determination disclosed by Olson to include detection of a high-speed vehicle approaching from behind a reference vehicle, as taught in Matsumoto, in order to ensure safety and avoid potential collision avoidance or tailgating.

Regarding claim 16, Olson teaches a method for controlling a driving of a vehicle, the method comprising:
when the lane change is necessary, monitoring a left-side rear situation and a right-side rear situation of the reference vehicle to determine whether the lane change is possible;
Olson [0023] discloses detecting non-host vehicles to the left and right or front or rear of a host vehicle and determining their relative distance to the host vehicle. 
Olson [0044] discloses that the reference vehicle may perform a lane change in either direction depending on if traffic rules allow for a lane change and upon determining that there are no obstructing non-host vehicles.
and when the lane change is possible, performing lane change control of the reference vehicle
Olson [0044] discloses that the reference vehicle may perform a lane change in either direction depending on if traffic rules allow for a lane change and upon determining that there are no obstructing non-host vehicles.

monitoring a rear situation of a driving reference vehicle, which is driving, to determine whether a lane change is necessary;
Matsumoto [0012] discloses determining if a high-speed vehicle is approaching from behind a reference vehicle and avoiding it by changing lanes.
wherein the processor is configured to determine that the lane change is necessary when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp and not blinking a turn signal are present behind the reference vehicle in a lane in which the reference vehicle is driving
Matsumoto [0012] discloses determining if a high-speed vehicle is approaching from behind a host vehicle and avoiding it by changing lanes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lane change determination disclosed by Olson to include detection of a high-speed vehicle approaching from behind a reference vehicle, as taught in Matsumoto, in order to ensure safety and avoid potential collision avoidance or tailgating.

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Matsumoto, further in view of Ramasamy et al. (U.S. Patent No. 10,089,876 and hereinafter, “Ramasamy”).

Regarding claim 7, the combination of Olson with Hong and Ramasamy teaches the apparatus of claim 1, wherein the processor is configured to:
when the reference vehicle is driving in a passing lane, determine whether the lane change to a right lane is possible;
Ramasamy Col. 1 Lines 12-17 discloses identifying sufficient space between vehicles in an adjacent lane and performing a merge, adjusting speed accordingly. 
Ramasamy Col. 15 Lines 12-17 discloses changing lanes to either adjacent lane.
See Ramasamy Col 8 Lines 10-13 discloses establishing a minimum space for a vehicle to change lanes.
and when the lane change to the right lane is possible, perform the lane change to the right lane. 
Ramasamy Col. 9 Lines 4-8 discloses performing the lane change into an adjacent lane. 
The lane changing system disclosed in Olson was capable of simulations such as “Goal-based lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a lane directly on a path to the goal, and how long the host vehicle 14 is in a lane other than the lane directly on the path to the goal,” “Typically, this lane bias is to stay in the right-most lane,” “Default lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a chosen lane for normal travel, and how long the host vehicle 14 is in a lane other than the chosen lane for normal travel” (see Olson [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Olson and Matsumoto to incorporate explicitly teaching a lane change to a right lane because a lane change can occur from left to right or vice versa, as taught in Ramasamy.

Regarding claim 8, the combination of Olson and Hong teaches the apparatus of claim 7, wherein the processor is configured to:
when it is impossible for the reference vehicle to change to the right lane and when a rear vehicle is a large vehicle, monitor a forward situation of the reference vehicle to determine whether an increase in a vehicle speed is possible. 
Olson [0023] discloses monitoring a forward or rear situation of a reference vehicle. 
Olson [0044] discloses that the reference vehicle may perform a lane change in either direction depending on if traffic rules allow for a lane change and upon determining that 

Regarding claim 9, the combination of Olson and Hong teaches the apparatus of claim 8, wherein the processor is configured to:
determine that the increase in the vehicle speed is possible, in at least one or more cases of: a case where there is no front vehicle of the reference vehicle; a case where the front vehicle is present but a relative speed and a relative distance of the front vehicle satisfy a reference condition, and a case where the front vehicle is present but the front vehicle does not have an intent of a lane change to the lane of the reference vehicle.
Olson [0044] discloses determining that there are no obstructing non-host vehicles in front of the reference vehicle.

Regarding claim 13, the combination of Olson and Hong teaches the apparatus of claim 1, wherein the processor is configured to:
when the lane change to the right lane is not possible, determine whether an increase in a vehicle speed is possible. 
Olson [0044] discloses that the reference vehicle may accelerate ahead of a non-host vehicle, indicating performing vehicle speed control of the reference vehicle. 
Olson in combination with Ramasamy teaches:
when the reference vehicle is driving in a middle lane among a plurality of lanes, determine whether the lane change to a right lane is possible 
Ramasamy Col. 1 Lines 12-17 discloses identifying sufficient space between vehicles in an adjacent lane and performing a merge, adjusting speed accordingly. 
Ramasamy Col. 15 Lines 12-17 discloses changing lanes to either adjacent lane.
See Ramasamy Col 8 Lines 10-13 discloses establishing a minimum space for a vehicle to change lanes.
Ramasamy Col. 6 Lines 15-18 discloses merging to the right lane from a middle lane.
The disclosure of Olson teaches lane changing metrics including “Goal-based lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a lane directly on a path to the goal, and how long the host vehicle 14 is in a lane other than the lane directly on the path to the goal” (see Olson [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Olson and Matsumoto to explicitly teach changing lanes to the right lane from a middle lane as the disclosure of Olson teaches lane determination on a potential multi-lane road.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Matsumoto, further in view of Ramasamy and Marden et al. (U.S. Patent Application Publication No. 20190061765).

Regarding claim 10, the combination of Olson and Marden teaches the apparatus of claim 7, wherein the processor is configured to:
when it is impossible for the reference vehicle to change to the right lane and when a rear vehicle is a high- speed approaching vehicle or a vehicle blinking a head lamp, allow a current speed and a current lane to be maintained.
Marden [0039] discloses determining that a lane change is not possible due to a detected approaching vehicle that is traveling very fast (e.g., exceeding a speed threshold), in which case, the reference vehicle may remain in the current lane until an opportunity to make the lane change arises.
Marden [0029] discloses maintaining the reference vehicle’s current speed without adjusting for an object’s presence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Olson, Matsumoto, and Ramasamy, to incorporate maintaining a lane and speed when unable to change lanes due to a fast-approaching vehicle, as taught in Marden, in order to provide for determining and executing a safe and viable lane change into an adjacent travel lane to move around an obstacle (Marden [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boegel (U.S. Patent Application Publication No. 20170011633) discloses a platoon control system for vehicles traveling along an initial traffic lane, and determining if there is sufficient clearance in another lane for the vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-





/S.T.S./Patent Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662